*76SUMMARY ORDER
AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Plaintiffs-Appellants Girl Friends Productions, Inc. and Sandra Furton Gabriel (“plaintiffs”) appeal from a judgment of the United States District Court for the Southern District of New York (Jed S. Rakoff, Judge) granting Defendants-Ap-pellees’ motion for summary judgment and dismissing their complaint alleging, inter alia, breach of contract and violation of section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). See Girl Friends Productions, Inc. v. ABC, Inc., 2000 WL 1505978 (S.D.N.Y. Oct. 10, 2000). The District Court concluded that the plaintiffs failed to raise a genuine issue of material fact that the defendants’ talk show The View was substantially similar to the plaintiffs’ show Girl Friends. Id. at *3-*5. The District Court also ruled that the defendants established, and the plaintiffs failed to rebut or otherwise raise any triable issue regarding the fact, that they independently created The View. Id. at *5. Applying the same reasoning and also concluding that the plaintiffs’ claim in quantum meruit was precluded by the fact that the dispute was governed under the terms of the parties’ express contract, the District Court dismissed the plaintiffs’ remaining claims. Id. at *5.
We have considered all of the plaintiffs’ arguments and affirm substantially for the reasons set forth in the District Court’s opinion.
CONCLUSION
For the reasons provided above, the judgment of the District Court is AFFIRMED.